Opinion,
Mr. Justice Clark:
When this case was here before, 121 Pa. 582, the paper book of the defendant in error* erroneously stated that the judgment on the original $5,000 bond had been entered December 24,1879, and the judgment of this court was founded upon the assumption that this was the correct date of its entry. The correction of this error places the $100 paid December 23, 1879, upon the same footing as the succeeding payments of $100 each, made January 30 and March 1, 1880, respectively.
All of these three payments were made after judgment had been confessed on the original bond; and, as the $300 note, given as a bonus, must be treated as a device to evade the usury laws, these payments upon it must be treated as payments upon the original debt. The bond and mortgage were given for the same debt as the judgment; the transaction was a mere change of securities for the same loan, and the law will apply the payments of usurious interest as payments upon the principal. Had this error of counsel, or of the printer, as the case may be, been called to our attention, we would have modified our opinion, and entered a judgment in accordance with the real facts of the case.
The judgment is reversed, and a venire facias de novo awarded.

 Plaintiff in error, in that case.